By the Court —
Lumpkin, J.
delivering the opinion.
The Act of 1841, (Cobb 389,390,J exempts from levy and sale, one horse to an insolvent debtor, provided its value does not exceed fifty dollars. And4he preamble to the act recites, that it does not comport with the principles of justice, humanity or sound policy to deprive the family of an unfortunate debtor of a horse, and the means of an honest subsistence. This act then, passed in the spirit of Him who said, “the poor you have always with you,” should be beneficially construed.
Suppose the debtor has but one horse, the value of which exceeds fifty dollars. The animal cannot be subdivided and the debtor’s interest in it set off by metes and bounds, as in case of land. We must therefore put such an interpretation upon the law as will carry out the wise and benevolent purposes of its authors. The horse under such circumstances, can only be sold, as was done in this case; and fifty dollars of the proceeds turned over for the benefit of the debtor’s family. They are entitled to the amount in horse flesh.
*395No complaint is made by the debtor, that the money was placed in the hands of the Inferior Court to buy another horse. The Inferior Court are the guardians of the poor, and it is better that the money should be invested by them in another horse, than paid over to the debtor himself, to be squandered. Without a horse to work it, the land allowed by law to the debtor’s family would be of no avail.
Judgment affirmed.